Citation Nr: 1517730	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-06 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral pes planus.

2.  Entitlement to a separate initial compensable rating for left foot degenerative joint disease.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1990 to August 2010. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, to include the transcript of the March 2015 Board hearing presided over by the undersigned Veterans Law Judge. 

The RO has denied the claims for increased ratings for right foot pes planus and for left foot pes planus with degenerative joint disease.  However, because the diagnostic criteria for pes planus does not provide for separate ratings for each foot, the Board has recharacterized the issues to evaluate the bilateral pes planus and the left foot degenerative joint disease separately.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276. 

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  The Veteran has reported that his service-connected right and left foot pes planus affects his ability to work because he walks and stands on the job.  See e.g., March 2015 Board hearing transcript at p. 4; February 2015 Form 9 Appeal.  However, because there is no indication in the record that the Veteran is unable to obtain or follow a substantially gainful occupation due to his service-connected disabilities, a TDIU has not been raised by the record and is not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Veteran was last afforded a VA examination regarding the bilateral feet in June 2012, in which no objective pain on use or manipulation of the feet was noted.  Since the June 2012 VA examination, the Veteran has reported worsening pain of the feet, to include on use.  See February 2013 Form 9; March 2015 Board hearing.  Based on reports of worsening symptoms, and the fact that Veteran has not been examined since June 2012, the Board finds that a new VA examination is warranted to determine the current nature and severity of the Veteran's bilateral pes planus and left foot degenerative joint disease.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board notes that the Veteran has been separately service-connected and evaluated for bilateral hallux valgus.  See July 2012 rating decision.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding treatment records regarding the bilateral feet, to include records from the following:

a. Treatment records from Norfolk Foot and Ankle Group from March 2012 to present.

b. Any other private treatment provider. 

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records. 

2. Obtain outstanding relevant VA treatment records from September 2010 to present.

3. Afterwards, schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's bilateral foot disabilities.  
(a) The examiner is asked to address the current nature and severity of the Veteran's bilateral pes planus and left foot degenerative joint disease.  For purpose of this opinion, please address the following:

(1) Whether any of the following is present:  Weight-bearing line over or medial to great toe, inward bowing of the tendoachillis, pain on manipulation and use of the feet, bilateral or unilateral.  

(2) Whether any of the following is present:  Objective evidence of marked deformity (pronation, abduction, etc.); pain on manipulation and use accentuated; indication of swelling on use; and/or characteristic callosities.  

(3) Whether any of the following is present:  Marked pronation; extreme tenderness of plantar surfaces of feet; marked inward displacement and severe spasm of the tendo achillis on manipulation; and/or disability not improved by orthopedic shoes or appliances.

(4) Whether there is degenerative joint disease of the left foot shown by x-ray findings.  Note the extent of limitation of the left foot in terms of degree of limited range of motion for each joint involved (e.g., the interphalangeal joint of the great toe).  The examiner should set forth the extent of any functional loss present for the service-connected left foot degenerative joint disease due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  

4. Thereafter, readjudicate the claims on appeal and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



